Citation Nr: 0629818	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  01-09 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, for a disability manifested by chest 
pain as a result of VA treatment.  

2.	Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, for a disability manifested by back 
pain as a result of VA treatment.  

3.	Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, for a circulatory disability as a 
result of VA treatment.  

4.	Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, for an abnormal bleeding disorder as a 
result of VA treatment.  

5.	Propriety of a reduction of a disability rating for the 
residuals of a perforation of the cecum from 60 percent to 
noncompensable.  

6.	Propriety of a reduction of a disability rating for 
bilateral hearing loss from 40 percent to 30 percent.  

7.	Entitlement to an increased (compensable) rating for a 
shell fragment wound scar.  

8.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities alone.  

(The issue of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred from April 13, to 
April 17, 2001, will be addressed in a separate decision of 
the Board.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, for a disability manifested 
by chest pain, a disability manifested by back pain, a 
circulatory disability, an abnormal bleeding disorder as a 
result of VA treatment, and a total rating are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The veteran raised the issue of entitlement to a separate 
evaluation for tinnitus of each ear.  That issue has not been 
developed for appellate review, is not inextricably 
intertwined with the issues before the Board, and is referred 
to the RO for initial consideration.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).


FINDINGS OF FACT

1.	The veteran does not currently manifest symptoms of 
diarrhea, anemia or weight loss as the result of his cecum 
perforation residuals, symptoms that are required for the 
minimal compensable evaluation for this disorder.  

2.	The veteran's hearing acuity is manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 66 
decibels in the right ear and 67.5 decibels in the left ear.  
Speech recognition ability was 72 percent correct in the right 
ear and 72 percent correct in the left ear.  

3.	A shell fragment wound of the left scapular region is 
tender and painful on examination.  


CONCLUSIONS OF LAW

1.	The criteria for a compensable rating, to include 
restoration of a prior rating, for the residuals of a 
perforation of the cecum have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Code 7328 
(2006).  

2.	The criteria for a rating in excess of 30 percent, to 
include restoration of the 40 percent rating, for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Code 6100 (2006).  

3.	The criteria for a 10 percent rating for the residuals of 
a shell fragment wound of the left scapular area have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Code 
7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2002, September 2003, 
September 2004, March 2005, and September 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in (his/her) possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not necessarily provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran is seeking restoration of a 60 percent evaluation 
assigned for the residuals of perforation of the cecum for 
which compensation benefits were awarded under the provisions 
of 38 U.S.C.A. § 1151 by rating decision dated in November 
1998.  The record shows that he had had a colonoscopy 
performed at a VA medical facility during which a polyp and 
lesion were removed.  During the procedure, he developed a 
perforation of the cecum, with gross contamination of the 
peritoneal cavity.  He underwent several surgical procedures 
over the next year.  The RO awarded a 60 percent evaluation, 
effective in September 1998, which rating was continued until 
an award of compensation benefits for a ventral hernia that 
was associated with the residuals of the perforation of the 
cecum.  The hernia was evaluated as 100 percent disabling 
under the provisions of 38 C.F.R. § 4.114, code 7339.  The 
evaluation of the cecum perforation was simultaneously 
reduced to noncompensable, effective April 30, 2003.  As the 
rating was in effect for less than five years, the provisions 
of 38 C.F.R. § 3.344 are not for application.  Other 
appropriate notice provisions were properly followed.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The veteran's disorder was evaluated as analogous to the 
resection of the small intestine.  This disorder is rated as 
60 percent disabling with marked interference with absorption 
and nutrition manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss.  With definite interference with 
absorption and nutrition, manifested by impairment of health 
objectively supported by examination findings including 
definite weight loss, a 40 percent evaluation is warranted. 
Where the residuals are symptomatic with diarrhea, anemia and 
inability to gain weight, a 20 percent evaluation is 
warranted.  It is noted that where residual adhesions 
constitute the predominant disability, the disorder is rated 
under diagnostic code 7301.  38 C.F.R. § 4.114, Code 7328.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

Review of private outpatient treatment records, dated from 
June 1994 to June 1998, show that the veteran was treated for 
residuals of the perforated colon, which included resulting 
peritonitis and a colostomy that needed two surgical 
procedures to adequately close.  Initial evaluation showed 
him to be extremely weak and sick with a fever, cough and 
sore throat.  The impression was of bronchitis.  In July 1997 
the veteran came in with complaints of weakness and of "just 
feeling bad."  In September 1997, he had complaints of 
fatigue and blood in his stool.  Abdominal examination was 
remarkable for some mild epigastric tenderness.  The 
Assessment was of gastrointestinal bleeding.  The veteran was 
to be placed on medication, which improved his symptoms.  
Additional records show that the veteran needed treatment for 
low iron levels as well as chronic diarrhea, decreased energy 
and abdominal pain.  His weight during this time was 
generally stable in the range between 250 and 257 pounds.  

An examination was conducted by VA in April 2003.  At that 
time, it was reported that the veteran had no history of 
weight loss, with his weight being 250 pounds.  He did not 
have any digestion problems and took no mediation, apart from 
sleeping pills, needed because of pain from his ventral 
hernia.  Examination showed tenderness and weakness in the 
abdominal muscles.  The veteran had a protrusion of a ventral 
hernia all over.  This was stated to be difficult to re-
operate and worsened with coughing or straining.  There was 
diffuse destruction and weakening of the musculature and the 
fascial support of the abdominal wall that was deemed to be 
inoperable.  There were multiple scars in the same area.  The 
diagnosis was of a ventral hernia that was inoperable.  The 
examiner stated that the veteran did not have a history of 
weight loss, but had gained weight.  He did not have a 
history of malabsorption.  A separate rating has been 
assigned for the ventral hernia.

VA outpatient treatment records, dated from August 2005 to 
February 2006 show that the veteran's weight was noted to be 
between 247 and 240 pounds, with no evidence of malabsorption 
or laboratory testing showing anemia.  

The perforation of the veteran's cecum was originally 
evaluated as analogous to a small intestine resection, with 
the predominate symptom being of overall fatigue and low iron 
levels on laboratory testing.  This was believed to be 
productive of severe impairment of health and was evaluated 
as 60 percent despite the fact that material weight loss was 
not demonstrated in the private outpatient treatment records 
utilized to rate the disability.  At the time of the 
veteran's current appeal, it was found that the veteran's 
disability was better rated on the symptoms of the 
significant ventral hernia that was assigned a simultaneous 
100 percent evaluation, and which is not directly involved in 
the current appeal.  It is significant that this disorder is 
evaluated under diagnostic code 7339, which is not one of 
those that, by regulation, may be combined with the 
evaluation of intestinal resection residuals under code 7328.  
As such, a separate evaluation may be assigned if symptoms 
are demonstrated that warrant the award.  

The veteran has no manifested symptoms of diarrhea, anemia or 
weight loss as the result of his cecum perforation residuals.  
As such, the minimal criteria for a compensable evaluation 
have not been demonstrated.  As such, a separate rating for 
the residuals of a perforation of the cecum are not 
demonstrated and the appeal must be denied.  Similarly, as 
the reduction was properly carried out, given these findings 
there is no basis for restoration of the prior rating.

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometric testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.

An audiometric evaluation was conducted for compensation 
purposes for the VA in April 2004.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
65
65
70
65
Left ear
65
60
65
65

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 66 
decibels in the right ear and 64 decibels in the left ear.  
Speech recognition ability was 84 percent correct in the right 
ear and 76 percent correct in the left ear.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in February 2005.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
65
65
70
65
Left ear
65
60
70
70

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 66 
decibels in the right ear and 67.5 decibels in the left ear.  
Speech recognition ability was 72 percent correct in the right 
ear and 72 percent correct in the left ear.  

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that an 
evaluation in excess of the currently assigned 30 percent 
evaluation is not warranted for bilateral hearing loss.  
While the opinion of the veteran's private physician, 
received in May 2005, which are to the effect that the 
findings of the February 2005 VA audiometric evaluation show 
results that make the veteran legally deaf by federal 
standards are noted, this opinion does not supersede the 
mechanical application of the rating criteria.  Id.  It is 
also noted that the veteran's evaluation was in effect less 
than five years so that the provisions of 38 C.F.R. § 3.344 
are not for application.  The reduction was properly carried 
out, and current findings do not warrant restoration of the 
40 percent rating.

Regarding the evaluation of the residuals of the shell 
fragment wound of the left scapula, it is noted that an 
examination was conducted by VA in April 1991.  At that time, 
he complained of pain in the left shoulder on occasion.  There 
was normal skin with a barely visible scar measuring 4 inches 
in the left scapular area.  This was the only clinical finding 
on this examination.  There was no functional deficit of the 
shoulder region as a result of this scarring.  The diagnosis 
was residuals of shrapnel fragment injury of the left scapular 
area with only clinical findings of surgical skin scarring 
that was well-healed, asymptomatic and not adherent.  

An examination was conducted by VA in September 2003.  At that 
time, the veteran described the incurrence of the shrapnel 
wound and now complained of some pain in the posterior chest.  
He did not have any functional range of motion problems with 
his left shoulder as a result of the injury.  He described no 
itching or burning sensation and there was no evidence or 
history of drainage from this wound.  Examination of the left 
shoulder showed an oblique 7 1/2 cm by 3 mm scar with mild 
hyperpigmentation and mild hypertrophy.  There was an obvious 
suture line, with scarifications.  This was nontender to 
palpation.  There were not fascial defects.  There was no 
palpable retained metal.  The assessment was of a shrapnel 
wound of the left shoulder that was no providing any 
functional impairment, with the exception that the veteran 
described pain due to laying on that side.  

An examination was conducted by VA in April 2004.  At that 
time, the examination was primarily involving the veteran's 
right shoulder, with few symptoms of the veteran's left 
scapula shrapnel wound noted.  

An examination was conducted by VA in March 2005.  At that 
time, the veteran stated that since the shell fragment wound 
in 1952, he had had increasing amounts of pain and stated that 
he believe that the pain was migrating superiorly.  X-ray 
studies performed in the past had not shown any foreign bodies 
in the area.  He stated that he had pain, which he described 
as burning, and the scar itself was tender.  Examination 
showed an oblique scar measuring 9.5 cm by 5mm running from 
medial to lateral.  The medical aspect was the most superior. 
The scar was tender over the medial 2 cm.  There was some 
depression in this area as well.  There were no adhesions to 
the underlying structure noted.  There did not appear to be 
cross-hatching in the areas of the scar.  There were no 
ulcerations or breakdowns of the skin in the area.  The scar 
was felt to be deep, with some underlying soft tissue loss.  
There was no inflammation, edema or keloid formation.  The 
scar was hypopigmented.  There was no indurations or 
inflexibility of the scar noted.  The impression was well-
healed, but painful scar.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion, will warrant a 10 
percent evaluation with area or areas of 144 square inches 
(929 sq. cm.) or greater.  38 C.F.R. § 4.118, Code 7801

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.  

Scars, that are superficial or unstable. warrant a10 percent 
evaluation.  

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7803.  

Scars, that are superficial and painful on examination. 
warrant a 10 percent evaluation.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

Scars, other; are rated on limitation of function of the 
affected part. 38 C.F.R. § 4.118, Code 7805.  

The most recent evaluation of record shows that the veteran 
shell fragment wound scar is tender and painful on 
examination.  As such a 10 percent evaluation is warranted 
under the provisions of diagnostic code 7804 is warranted.  


ORDER

Restoration of a 60 percent evaluation for the residuals of a 
perforation of the cecum, currently evaluated as 0 percent 
disabling, is denied.  

Restoration of a rating in excess of 30 percent for bilateral 
hearing loss is denied.  

A rating of 10 percent for the residuals of a shell fragment 
wound of the left scapular region is granted, subject to the 
controlling regulations governing the payment of monetary 
benefits.  


REMAND

The veteran is claiming compensation benefits for 
disabilities manifested by chest pain, back pain, circulation 
problems and a bleeding disorder that he believes are 
associated with the disorders for which compensation has been 
awarded under the provisions of 38 U.S.C.A. § 1151.  It is 
noted that there is a medical opinion from the veteran's 
private physician that the veteran manifests these disorders 
as a result of the cecum perforation for which compensation 
benefits have been awarded.  There is no medical opinion 
regarding the possible etiology by a VA physician.  Such an 
opinion is considered necessary for the proper adjudication 
of the claim.  As these disorders are possibly intertwined 
with the total rating issue, that matter will be deferred 
pending the development set out below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a special examination to 
ascertain the current nature and extent of 
the residuals of the ventral hernia and 
perforation of the cecum.  The examiner 
should be specifically be requested to 
address whether the veteran has 
disabilities manifested by chest pain, 
back pain, circulatory problems, or 
bleeding problems.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
any disabilities found are etiologically 
related to the ventral hernia or cecum 
perforation residuals.  The claims folder 
should be made available for review in 
connection with this examination.  The 
examiner should provide complete rationale 
for all conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


